TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00307-CR


Arnold Garza, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY

NO. 09-08516-1, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
Arnold Garza appeals a conviction for interfering with public duties.  He is
represented by retained counsel.  Appellant's brief was due March 15, 2011.  In response to the
Clerk's overdue notice, the Court has been advised by a person claiming to act on counsel's behalf
that counsel was jailed on February 28, 2011 in an unrelated matter and is unable to complete
the brief.
The appeal is abated and the cause is remanded to the trial court.  See Tex. R. App.
P. 38.8.  The trial court shall conduct a hearing to determine whether appellant desires to prosecute
this appeal and if he does, to determine whether appellant intends to employ new counsel to file a
brief on his behalf.  If appellant claims to be unable to afford new counsel, the court shall determine
whether appellant is presently indigent and appoint counsel if necessary.  A record from this hearing,
including copies of all findings and orders and a transcription of the court reporter's notes, shall be
forwarded to the Clerk of this Court for filing as a supplemental record no later than June 2, 2011.

Before Chief Justice Jones, Justices Henson and Goodwin
Abated
Filed:   May 3, 2011
Do Not Publish